DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In reference to claims 1-14, prior art of record does not teach or clearly suggest an integrated circuit (IC) comprising: a core logic having functional logic elements; a wrapper chain having a plurality of flops for testing the core logic, wherein the plurality of flops of the wrapper chain are sequentially interconnected along a scan path for shifting scan data through successive ones of the flops during testing of the core logic; and at least one state machine-driven flop connected along the scan path of the wrapper chain, wherein the state machine-driven flop is individually configurable, during the testing, to output to the core logic a first value independent from the scan data being shifted along the scan path and received by the state machine-driven flop, and wherein at least one flop of the plurality of flops is set to output to the core logic a second value that is equal to the scan data being shifted along the scan path and received by the at least one flop.
In reference to claims 15-20 prior art of record does not teach or clearly suggest a system comprising: a tester; and an integrated circuit (IC) comprising: a core logic having functional logic elements; an input wrapper chain having a plurality of flops for testing the core logic, wherein the plurality of flops of the wrapper chain are sequentially interconnected along a scan path for shifting scan data through successive ones of the flops during testing of the core logic; an output wrapper chain; and at least one state machine-driven flop connected along the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851   



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851